DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 and 9-10 have been amended for clarification and the amendment does not change the scope or contents of the claim.
Claims 11-13 have been newly added.
Applicant’s amendment filed November 7, 2022 overcomes the following objection/rejection(s) from the last Office Action of August 5, 2022:
Objections to the specification for minor informalities
Objections to the claims for prior minor informalities

Response to Arguments
Applicant's arguments filed November 7, 2022 have been fully considered but they are not persuasive. 
Regarding independent claim 1, Applicant argues, “Nakamura and Xu do not determine whether the positioning of the anatomical structure in the medical image is appropriate for diagnosis based on a feature value. (Remarks, 9).”
Examiner respectfully disagrees.  As cited in the prior office action, Nakamura discloses in the abstract, “Whether a diagnostic region imaged within the medical image is appropriate for conducting diagnosis is judged” and at Figure 8, element S202, uses feature value metrics compared to thresholds to determine whether or not an image is suitable. Further, as noted in Figure 8, element S202, “judge whether area, inclination, and the like of the lung field are within a range defined by maximum and minimum values.” The range defined by a maximum and minimum for the area within the lung field is read as the feature value. Thus, if the area (read as the feature metric – see paragraph 0083) is within the set range, the area is suitable (Figure 8, S203). If the area is determined not to be suitable (i.e. outside of the range defined) then a warning is shown to the user. 
Regarding independent claim 1, Applicant argues, “Since Xu teaches that machine learning determines whether a pixel is part of an anatomical structure to be segmented, the combination of Nakamura and Xu does not teach or suggest extracting a feature value from the segmented anatomical structure based on machine learning (Remarks, 10).”
Examiner respectfully disagrees. As cited in the prior action, Nakamura fails to explicitly disclose that feature value extraction calculates a feature value from the extracted image and/or the converted image by using a result of machine learning, but Xu does (Paragraph 0033, “In act 207, a probability heatmap is generated. By applying the medical image data to the machine-learning network, the network may generate the heatmap. The probability heatmap may indicate a probability of a landmark or segmented region at a point in the medical image. For example, pixels in the medical image applied to the machine-learning network may be assigned a probability that the pixel (or the position represented by or occupied by the pixel) belongs to the anatomy to be segmented or to a landmark of the anatomy.”). Xu, as noted above uses a machine learning network to generate a heatmap, which indicates a segmented region. A heatmap is inherently based on a value from the image in order to relate the metric extracted, to the value used to represent it on the heat map. Further, the pixels being extracted and applied to a machine-learning network are analyzed to belong to a probability, which further is associated on the heat map. The heatmap thus correlates a value from the image, to a value on a formed heatmap.
Regarding dependent claim 8, Applicant argues, “Chapman does not teach or suggest how to extract a feature value of the medial condyle, the lateral condyle, or the non-overlapping portion between the medial condyle and the lateral condyle (Page 10).”
Examiner respectfully disagrees. In the prior action, claim 8 was rejected under a combination of Nakamura further in view of Xu and further in view of Chapman. That said, Chapman is relied upon for the application of a method to various parts of the leg (paragraph 0044, “FIGS. 28 and 29 show DE images of the medial condyle of an intact knee joint, the images taken with all surrounding soft tissue, except the skin, in place”). Chapman itself is not relied upon for the extracting of features from an image of a body part. As analyzed in claim 1, Nakamura discloses in the abstract, “Whether a diagnostic region imaged within the medical image is appropriate for conducting diagnosis is judged” and Figure 8, element S202, uses feature value metrics compared to thresholds to determine whether or not an image is suitable. Thus, Nakamura discloses using feature value metrics from an image (and more specifically a diagnostic region), and in the combination with Chapman discloses the application of this method specifically applied to the leg. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2007/0086641 to Nakamura et al. (hereinafter Nakamura), and further in view of U.S. Publication No. 2019/0259493 to Xu et al. (hereinafter Xu).
For analysis of unamended claims 1-6, and 9-10, see prior office action.
Regarding dependent claim 11, Nakamura in the combination further discloses wherein a judgment result of the judgment unit is a result of classification into two or more classes (abstract, “whether a diagnostic region imaged within the medical image is appropriate for conducting diagnosis is judged;” categorizing an image as yes, the appropriate region is included is read as one class; and if it is categorized as no, the appropriate region is not included that is read as the second class). 
Additionally, Xu in the combination further discloses  (paragraph 0009, “generating a probability heatmap of a location of one or more landmarks, segmentation regions, or landmarks and segmentation regions based on applying the medical image data to the machine-learning network;” paragraph 0033, “In act 207, a probability heatmap is generated. By applying the medical image data to the machine-learning network, the network may generate the heatmap. The probability heatmap may indicate a probability of a landmark or segmented region at a point in the medical image. For example, pixels in the medical image applied to the machine-learning network may be assigned a probability that the pixel (or the position represented by or occupied by the pixel) belongs to the anatomy to be segmented or to a landmark of the anatomy.”)


Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura further in view of Xu as applied to claim 1 above, and further in view of U.S. Publication No. 2002/0027970 to Chapman et al. (hereinafter Chapman) for the same reasons as noted in the prior office action.

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura further in view of Xu as applied to claim 11, and further in view of a machine translation of CN 101150977 (hereinafter CN ‘977).
Regarding dependent claim 12, the rejection of claim 11 is incorporated herein. Nakamura and Xu fail to explicitly disclose wherein the judgement unit determines that the medical image to one of the classes when the one of the classes has a probability that meets or exceeds a threshold value.
However, CN ‘977 in the combination further discloses wherein the judgement unit determines that the medical image to one of the classes when the one of the classes has a probability that meets or exceeds a threshold value (XXX, “said judging part to judge according to the classification result of the image classification portion, that is, when the ratio is below the predetermined threshold value, the biological mucosa is not sufficiently captured by the determining the medical image of image, when the ratio is greater than a predetermined threshold value, the medical image determined to be sufficiently captured image of the living mucosa;”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of CN ‘977 in order to improve observing efficiency of a user (abstract).

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura further in view of Xu as applied to claim 1 above, and further in view of U.S. Publication No. 2017/0365047 to Beque et al. (hereinafter Beque).
Regarding dependent claim 13, the rejection of claim 1 is incorporated herein. Additionally, Nakamura and Xu in the combination as a whole fail to explicitly disclose wherein a judgment result of the judgment unit is a result of classification into three or more classes, wherein each of the classes is associated with a different level of imaging failure.
However, Beque in the combination further discloses wherein a judgment result of the judgment unit is a result of classification into three or more classes (paragraph 0029, “The artifact data detection step 215 detects the artifact data 216, 217, 218 which are data patches present in the image data set 202. The artifact data classification step 219 determines the type of the artifact data 216, 217, 218, resulting in the artifact data types 220, 221, 222;” types 220, 221, and 22 are read as the three classes), wherein each of the classes is associated with a different level of imaging failure (paragraph 0029, “The artifact data detection step 215 detects the artifact data 216, 217, 218 which are data patches present in the image data set 202. The artifact data classification step 219 determines the type of the artifact data 216, 217, 218, resulting in the artifact data types 220, 221, 222;” types 220, 221, and 22 are three classes of artifacts which are read as different types of imaging failure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Beque in order to perform automated analysis and reconstruction of images to determine presence of artifacts using machine learning and signal processing (abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Publication No. to Lu et al. discloses methods toward systems to automatically select an image from a plurality of images.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668